 1                                   UNITED STATES BANKRUPTCY COURT

 2                                  NORTHERN DISTRICT OF CALIFORNIA

 3                                          SAN FRANCISCO DIVISION

 4

 5    In re:                                                 Bankruptcy Case

 6    PG&E CORPORATION,                                      No. 19-30088 (DM)

 7             - and -

 8    PACIFIC GAS AND ELECTRIC                               Chapter 11

 9    COMPANY,                                               (Lead Case)

10                                       Debtors.            (Jointly Administered)

11
                                            CERTIFICATE OF SERVICE
12

13             I, Stephanie Jordan, do declare and state as follows:

14             1.        I am employed at Prime Clerk LLC (“Prime Clerk”), the claims and noticing agent

15   for the debtors in the above-referenced chapter 11 bankruptcy cases.

16             2.        On September 20, 2019, at my direction and under my supervision, employees of

17   Prime Clerk caused the following document to be served by the method set forth on the Fee

18   Application Parties Service List attached hereto as Exhibit A:

19         •        Certificate of No Objection Regarding Second Monthly Fee Statement of Jenner & Block

20                  LLP as Special Corporate Defense Counsel for the Debtors for Allowance and Payment of

21                  Compensation and Reimbursement of Expenses for the Period June 1, 2019 through June

22                  30, 2019 [Docket No. 3958]

23             3.        I have reviewed the Notices of Electronic Filing for the above-listed documents, and I
24   understand that parties listed in each NEF as having received notice through electronic mail were
25   electronically served with that document through the Court’s Electronic Case Filing system.

26
27

28


 Case: 19-30088           Doc# 4001      Filed: 09/25/19    Entered: 09/25/19 13:27:03       Page 1 of
                                                      4
Case: 19-30088   Doc# 4001   Filed: 09/25/19   Entered: 09/25/19 13:27:03   Page 2 of
                                          4
                                   Exhibit A




Case: 19-30088   Doc# 4001   Filed: 09/25/19   Entered: 09/25/19 13:27:03   Page 3 of
                                          4
                                                                                                                                Exhibit A
                                                                                                                   Fee Application Parties Service List
                                                                                                                       Served as set forth below

                NAME                                       NOTICE NAME                          ADDRESS 1              ADDRESS 2                CITY           STATE      POSTAL CODE                   EMAIL                  METHOD OF SERVICE

                                             Attn: Eric Sagerman, Esq. and Cecily Dumas,   11601 Wilshire
Baker & Hostetler LLP                        Esq.                                          Boulevard, Suite 1400                         Los Angeles   CA              90025-0509                                          First Class Mail
DLA PIPER LLP                                Attn: Joshua D. Morse                         555 Mission Street      Suite 2400            San Francisco CA              94105-2933                                          First Class Mail
DLA PIPER LLP (US)                           Attn: Eric Goldberg, David Riley                                                                                                              david.riley@dlapiper.com        Email
Fee Examiner                                 Attn: Bruce A. Markell                        541 N. Fairbanks Ct.    Ste 2200              Chicago          IL           60611-3710          bamexampge@gmail.com            Email
                                                                                                                                                                                           tkeller@kellerbenvenutti.com;
Keller & Benvenutti LLP                      Attn: Tobias S. Keller, Jane Kim                                                                                                              jkim@kellerbenvenutti.com       Email
                                             Attn: Dennis F. Dunne, Esq. and Sam A.
Milbank LLP                                  Khalil, Esq.                                  55 Hudson Yards                               New York         NY           10001-2163                                          First Class Mail
                                             Attn: Paul S. Aronzon, Gregory A. Bray,                                                                                                       Paronzon@milbank.com;
Milbank LLP                                  Thomas R. Kreller                                                                                                                             Gbray@milbank.com               Email
                                             Attn: James L. Snyder, Esq. & Timothy                                                                                                         James.L.Snyder@usdoj.gov;
Office of the United States Trustee          Lafreddi, Esq., Marta E. Villacorta           450 Golden Gate Ave     Suite 05-0153         San Francisco CA              94102               timothy.s.laffredi@usdoj.gov    First Class Mail and Email
Pacific Gas & Electric Company               Attn: Janet Loduca, Esq.                      77 Beale Street                               San Francisco CA              94105                                               First Class Mail
                                                                                                                                                                                           stephen.karotkin@weil.com;
                                                                                                                                                                                           matthew.goren@weil.com;
                                             Attn: Stephen Karotkin, Jessica Liou,                                                                                                         jessica.liou@weil.com;
Weil, Gotshal & Manges LLP                   Matthew Goren , Rachael Foust                                                                                                                 rachael.foust@weil.com          Email




           In re: PG&E Corporation, et al.
           Case No. 19-30088 (DM)                                                                                               Page 1 of 1


                                                                              Case: 19-30088         Doc# 4001       Filed: 09/25/19          Entered: 09/25/19 13:27:03       Page 4 of
                                                                                                                                  4
